Exhibit 32.1 AIRTRAN HOLDINGS, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of AirTran Holdings, Inc. (the “Company”) on Form 10-Q for the period ended March 31, 2010, as filed with the United States Securities and Exchange Commission on the date hereof (the “Report”), I, Robert L. Fornaro, President and Chief Executive Officer and Arne G. Haak, Senior Vice President of Finance, Treasurer and Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. April 22, 2010 By: /s/ Robert L. Fornaro Robert L. Fornaro President and Chief Executive Officer April 22, 2010 By: /s/ Arne G. Haak Arne G. Haak Senior Vice President of Finance, Treasurer and Chief Financial Officer
